IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

PAUL BOATMAN,                          NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D17-3696

JULIE L. JONES, AS
SECRETARY OF THE FLORIDA
DEPARTMENT OF
CORRECTIONS, ET AL.,

      Respondents.

___________________________/

Opinion filed October 6, 2017.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Paul Boatman, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, and Kenneth S. Steely, General
Counsel, Florida Department of Corrections, Tallahassee, for Respondents.




PER CURIAM.

      The petition for writ of habeas corpus is dismissed. See Baker v. State, 878 So.
2d 1236 (Fla. 2004).

      This Court reserves jurisdiction to consider the imposition of sanctions.

ROWE, MAKAR, and BILBREY, JJ., CONCUR.